DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement.
Elected Species


    PNG
    media_image1.png
    668
    657
    media_image1.png
    Greyscale

A search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species
The examinable species is represented by Pt-4 (shown below). The examinable species reads on claims 1-3, 7, 9-11, 13, 16-20. Claims 4-6, 8, 12, 14-15 will not be considered as said claims fail to read on the examinable species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (Inorganic Chemistry, 2001, 50, 11446-11460). 

Regarding Claims 1-3, 7, 9-11 and 13, Zhao teaches an iridium complex represented by Pt-4 (page 11448):


    PNG
    media_image2.png
    329
    223
    media_image2.png
    Greyscale

Pt-4 reads on applicants’ Formula 1 wherein T is fused at the X4 and X5 positions; the remaining X(s) = H; RA and RB = H; A is a pyridine, R = alkyl (per claim 1).
	Pt-4 shows:
RA and RB = H (per claim 2)
M = Pt (per claim 3)
X1-X6 = H (per claim 7)
R = alkyl (per claim 9)
A = pyridine (per claim 10)
La = 
    PNG
    media_image3.png
    206
    138
    media_image3.png
    Greyscale
 (per claim 11), x=1, y= 0; z = 1 (per claim 13)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Park (US 2019/0006590) in view Zhao (Inorganic Chemistry, 2001, 50, 11446-11460).

Regarding Claims 16-18 and 20, Park teach an organic light emitting device including a substrate (1), an anode (2), a hole transport layer (3), a first light emitting layer (4), a second light emitting layer (5), an electron transport layer (6), and a cathode (7) (paragraph 16). The first light emitting layer is preferably a red light emitting layer. For this, the first light emitting layer preferably comprises a red phosphorescent dopant. The red phosphorescent dopant is not particularly limited as long as it is a red phosphorescent dopant used in an organic light emitting device (paragraph 96).
The office notes that Park teaches a red phosphorescent material represented by CF4 (paragraph 96) which fails to read on applicants Formula 1. The office also notes that Park clearly states the red phosphorescent dopant is not particularly limited as long as it is a red phosphorescent dopant used in an organic light emitting device. 
Zhao teaches Pt-4 (page 11448):


    PNG
    media_image4.png
    255
    168
    media_image4.png
    Greyscale

Pt-4 reads on applicants’ Formula 1as red phosphorescent dopant with long lifetimes (page 11457) presumably due to direct cyclometallation (section 3, conclusion page 11457).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known red phosphorescent dopant which would have included Pt-4 of Park which reads on the instant limitations since Park teaches said red phosphorescent dopant have long lifetimes, absent unexpected results (per claim 16).	
A light emitting layer also has a host represented by a carbazole based material represented by 2-2 (page 8):


    PNG
    media_image5.png
    252
    273
    media_image5.png
    Greyscale
(per claims 17-18)
A host and a dopant in the light emitting layer is viewed as a formulation (per claim 20).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Park (US 2019/0006590) in view Zhao (Inorganic Chemistry, 2001, 50, 11446-11460) and Cosimbescu (US 2005/0089715).

Regarding Claim 19, Park in view of Zhao teach the device of claim 16 containing applicants’ Formula 1 but fail to teach usage in a consumer product.
Cosimbescu teaches OLEDs can be used in a display device and a lighting device (viewed as inclusive of electronic consumer products) (paragraph 14). 
As both Park in view of Zhao and Cosimbescu teach OLEDs and Cosimbescu teaches OLEDs can be used in a display device and a lighting device, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have used the OLED of Park in view of Zhao in known application areas which would have included incorporation into a lighting device which reads on the instant limitations, absent unexpected results (per claim 19).	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786